DISMISS; and Opinion Filed September 18, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00850-CV

           IN THE INTEREST OF P.S., Ha.S., F.S., H.S., AND Z.S., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 14-00081-X

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       Appellant filed a notice of appeal on June 24, 2014, from a judgment terminating her

parental rights to P.S., Ha.S., F.S., H.S., and Z.S. On July 21, 2014, the reporter’s record in this

case had not been filed, and we sent a letter to appellant instructing her to provide documentation

by July 31, 2014, that she had requested preparation of the reporter’s record. See TEX. R. APP. P.

26.1(b), 28.4(a)(1), 34.6(b), 35.3(b)(2). We cautioned appellant that if she failed to provide the

required documentation within the time specified, we would submit the appeal without a

reporter’s record.   See TEX. R. APP. P. 37.3(c).       Appellant did not provide the required

documentation.

       On August 5, 2015, we submitted the appeal without the reporter’s record and ordered

appellant to file her brief no later than August 25, 2014. She did not file a brief. In a postcard

notice dated August 26, 2014, the Court informed appellant that her brief was past due. We

instructed appellant to file a brief along with an extension motion within ten days. We cautioned
appellant that her appeal would be dismissed if she failed to file a brief and extension motion

within the time requested. As of today’s date, appellant has not filed a brief. Accordingly, we

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


140850F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF P.S., Ha.S., F.S.,                On Appeal from the 305th Judicial District
H.S., and Z.S., CHILDREN                             Court, Dallas County, Texas
                                                     Trial Court Cause No. 14-00081-X.
No. 05-14-00850-CV                                   Opinion delivered by Justice Lang-Miers,
                                                     Justices Bridges and Francis participating.




       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee Dallas County Child Protective Services recover its costs
of this appeal from appellant Lana O’Connell.


Judgment entered this 18th day of September, 2014.




                                              –3–